PRINCIPAL BENEFIT VARIABLE UNIVERSAL LIFE II VARIABLE UNIVERSAL LIFE INSURANCE POLICY Issued by Principal Life Insurance Company (the “Company”) through its Principal Life Insurance Company Variable Life Separate Account This prospectus is dated May 1, 2013. This prospectus describes an individual flexible variable universal life insurance policy offered by the Company. As in the case of other life insurance policies, it may not be in your best interest to buy this Policy as a replacement for, or in addition to, existing insurance coverage. The Policy involves investment risk, including possible loss of principal. This prospectus provides information that you should know before buying a Policy. It is accompanied by current prospectuses for the underlying mutual funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. This prospectus offers a Policy which may not be available in all states and is not an offer to sell or solicitation of an offer to buy the Policy in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. TABLE OF CONTENTS Page SUMMARY: BENEFITS AND RISKS 4 POLICY BENEFITS 4 Death Benefits and Proceeds 4 Premium Payment Flexibility 4 Policy Values 4 Adjustment Options 4 Maturity Proceeds 5 POLICY RISKS 5 Risks of Poor Investment Performance 5 Policy Termination (Lapse) 5 Limitations on Access to Surrender Value 5 Adverse Tax Consequences 5 Risks of Underlying Mutual Funds 6 SUMMARY: FEE TABLES 7 GLOSSARY 10 CORPORATE ORGANIZATION AND OPERATION 12 CHARGES AND DEDUCTIONS 14 Premium Expense Charge (Sales Charge and Taxes) 14 Surrender Charge 14 Transaction Fee for Unscheduled Partial Surrender 15 Transfer Fee for Unscheduled Division Transfer 15 Monthly Policy Charge 15 Net Policy Loan Charge 17 Underlying Mutual Fund Charges 17 GENERAL DESCRIPTION OF THE POLICY 17 The Contract 17 Rights under the Policy 18 Policy Limitations 18 Optional Insurance Benefits 21 Right to Exchange 23 Suicide 23 Delay of Payments or Transfers 23 PREMIUMS 24 Payment of Premiums 24 Premiums Affecting Guarantee Provisions 25 Premium Limitations 25 Allocation of Premiums 26 DEATH BENEFITS AND POLICY VALUES 27 Death Proceeds 27 Death Benefit Options 28 Change in Death Benefit Option 29 IRS Definition of Life Insurance 30 Maturity Proceeds 31 Adjustment Options 32 Policy Values 32 SURRENDERS AND PARTIAL SURRENDERS 33 Surrenders 33 Examination Offer (Free-Look Provision) 35 LOANS 35 Policy Loans 35 Loan Account 36 Loan Payments 36 POLICY TERMINATION AND REINSTATEMENT 36 Policy Termination (Lapse) 36 Reinstatement 37 TAX ISSUES RELATED TO THE POLICY 38 GENERAL PROVISIONS 40 Frequent Trading and Market-Timing (Abusive Trading Practices) 40 Purchase Procedures 41 Special Purchase Plans 42 Distribution of the Policy 42 Payments to Financial Intermediaries 43 Service Arrangements and Compensation 43 Statement of Values 43 Services Available via the Telephone 43 Misstatement of Age or Gender 44 Non-Participating Policy 44 Incontestability 44 Independent Registered Public Accounting Firm 44 Legal Proceedings 44 TABLE OF SEPARATE ACCOUNT DIVISIONS 45 APPENDIX A - SURRENDER CHARGE RATE TABLE 63 APPENDIX B - SURRENDER CHARGE PERCENTAGE TABLE 66 APPENDIX C - TARGET PREMIUM RATES 70 APPENDIX D - APPLICABLE PERCENTAGES (FOR LIFE INSURANCE DEFINITION TEST) 76 ADDITIONAL INFORMATION 83 2 SUMMARY: BENEFITS AND RISKS This prospectus describes an individual flexible variable universal life insurance policy offered by the Company. This is a brief summary of the Policy’s features. More detailed information follows later in this prospectus. Examination Offer (Free– Look Provision) Under state law, you have the right to return the Policy for any reason during the examination offer period (a “free look”).
